

Exhibit 10.17    
ASPEN INSURANCE HOLDINGS LIMITED
2013 SHARE INCENTIVE PLAN
1. Purpose of the Plan
The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees and to motivate such employees to exert their best
efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees will have in the welfare of the
Company as a result of their proprietary interest in the Company’s success.
The Plan replaces the Prior Plan for Awards granted on or after the Effective
Date. Awards may not be granted under the Prior Plan beginning on the Effective
Date, but the adoption and effectiveness of the Plan will not affect the terms
or conditions of any awards granted under the Prior Plan prior to the Effective
Date. If the Plan is not approved by the Company’s shareholders at the Company’s
2013 Annual General Meeting of Shareholders, then the Plan will be null and void
in its entirety and the Prior Plan will remain in full force and effect in
accordance with the terms of such plans.
2. Definitions
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)
“Act” means the U.S. Securities Exchange Act of 1934, as amended, or any
successor thereto.

(b)
“Affiliate” means any entity directly or indirectly controlling, controlled by,
or under common control with, the Company or any other entity designated by the
Board in which the Company or an Affiliate has an interest.

(c)
“Award” means an Option, Share Appreciation Right, Restricted Share, or Other
Share-Based or Cash-Based Award granted pursuant to the Plan.

(d)
“Beneficial Owner” means a “beneficial owner”, as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto) (except that a Person shall
be deemed to have “beneficial ownership” of all Shares that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time).

(e)
“Board” means the Board of Directors of the Company.

(f)
“Change in Control” means the occurrence of any of the following events:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any Person or Group (other
than (x) any subsidiary of the Company or (y) any entity that is a holding
company of the Company (other than any holding company which became a holding
company in a transaction that resulted in a Change in Control) or any subsidiary
of such holding company);
(ii) any Person or Group is or becomes the Beneficial Owner, directly or
indirectly, of more than 30% of the combined voting power of the voting shares
of the Company (or any entity which is the Beneficial Owner of more than 50% of
the combined voting power of the voting shares of the Company), including by way
of merger, consolidation, tender or exchange offer or otherwise; excluding,
however, the following: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any



--------------------------------------------------------------------------------



acquisition by a Person or Group if immediately after such acquisition a Person
or Group who is a shareholder of the Company on the Effective Date continues to
own voting power of the voting shares of the Company that is greater than the
voting power owned by such acquiring Person or Group;
(iii) the consummation of any transaction or series of transactions resulting in
a merger, consolidation or amalgamation, in which the Company is involved, other
than a merger, consolidation or amalgamation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting shares
of the Company or such surviving entity outstanding immediately after such
merger, consolidation or amalgamation; or
(iv) a change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be referred to for
purposes of this subsection (iv) as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the Effective Date, whose election by the Board, or nomination for
election by the Company’s shareholders, was approved by a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and,
provided, further, however, that any such individual whose initial assumption of
office occurs as the result of or in connection with either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of an entity other than the Board shall not
be so considered as a member of the Incumbent Board.
For purposes of this definition of Change in Control, (i) “subsidiary” shall
mean, in respect of any entity, any other entity that is, directly or
indirectly, wholly owned by the first entity; and (ii) “holding company” shall
mean, in respect of any entity, any other entity that, directly or indirectly,
wholly owns such first entity.
(g)
“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor thereto.

(h)
“Committee” means the Compensation Committee of the Board or the full Board, as
determined by the Board. To the extent the Company is no longer a “foreign
private issuer”, as such term is defined in Act Rule 3b-4, and has a class of
common equity securities required to be registered under Section 12 of the Act,
the Committee shall consist of not less than two directors who each fulfill the
“nonemployee director” requirements of Rule 16b-3 under the Act, the
independence requirements of the principal exchange or quotation system on which
the Shares are listed or quoted, and the “outside director” requirements of
Section 162(m).

(i)
“Company” means Aspen Insurance Holdings Limited, a Bermuda corporation, and its
successors by operation of law.

(j)
“Effective Date” means the later of (i) the date the Board approves the Plan and
(ii) the date the Plan is approved by the Company’s shareholders.

(k)
“Employment” means a Participant’s employment with the Company or any of its
Affiliates; provided, however, that unless otherwise determined by the
Committee, a change in a Participant’s status from employee to non-employee
(other than a director of the Company or an Affiliate) shall constitute a
termination of employment hereunder. Unless otherwise determined by the
Committee, in the event that a Participant’s employer ceases to be an Affiliate
of the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment is transferred to another entity
that would constitute an Affiliate of the Company immediately following such
transaction, such Participant shall be deemed to have suffered a termination of




--------------------------------------------------------------------------------



employment hereunder as of the date of the consummation of such transaction.
With respect to any Award subject to Section 409A of the Code (and not exempt
therefrom), a Participant’s termination of Employment means a Participant’s
“separation from service” (as such term is defined and used in Section 409A of
the Code).
(l)
“Fair Market Value” means, on a given date, (i) if there is a public market for
the Shares on such date, the closing price of the Shares as reported on such
date on the principal national securities exchange on which such Shares are
listed or admitted to trading, or if no sale of Shares shall have been reported
on such date, then the immediately preceding date on which sales of the Shares
have been so reported shall be used, and (ii) if there is not a public market
for the Shares on such date, the Fair Market Value shall be the value
established by the Committee in good faith and in a manner consistent with
Section 409A of the Code.

(m)
“Group” means a “group”, as such term is used for purposes of Section 13(d)(3)
or 14(d)(2) of the Act (or any successor section thereto).

(n)
“ISO” means an Option that is granted pursuant to Section 6 that is intended to
be an “incentive stock option” within the meaning of Section 422 of the Code.

(o)
“NSO” means an Option that is granted pursuant to Section 6 that is not intended
to be an ISO.

(p)
“Option” means a share option granted pursuant to Section 6.

(q)
“Option Price” means the purchase price per Share of an Option, as determined
pursuant to Section 6(a).

(r)
“Other Share-Based or Cash-Based Awards” means awards granted pursuant to
Section 9.

(s)
“Participant” means an employee of the Company or any of its Affiliates who is
selected by the Committee to participate in the Plan.

(t)
“Performance-Based Awards” means certain Other Share-Based or Cash-Based Awards
granted pursuant to Section 9(b).

(u)
“Person” means a “person”, as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

(v)
“Plan” means the Aspen Insurance Holdings Limited 2013 Share Incentive Plan.

(w)
“Prior Plan” means the Aspen Insurance Holdings Limited 2003 Share Incentive
Plan, and all amendments thereto.

(x)
“Restricted Shares” means any Share granted pursuant to Section 8.

(y)
“Section 162(m)” means Section 162(m) of the Code, including any amendments or
successor provisions to that section, and any regulations and other
administrative guidance thereunder, in each case as they may be from time to
time amended or interpreted through further administrative guidance.

(z)
“Shares” means ordinary shares, par value U.S. 0.15144558 cent per share, in the
capital of the Company.

(aa)
“Share Appreciation Right” means a share appreciation right granted pursuant to
Section 7.

(bb)
“Subsidiary” means a subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto), of the Company.




--------------------------------------------------------------------------------



 
3. Shares Subject to the Plan
Subject to adjustment pursuant to the provisions of Section 10(a), the total
number of Shares that may be issued under the Plan is 2,845,683 Shares, which
includes 595,683 Shares available for grant under the Prior Plan as of
February 25, 2013. The Shares delivered by the Company pursuant to the Plan may
consist, in whole or in part, of unissued Shares or previously issued Shares.
The number of Shares that may be issued under the Plan shall be reduced by
(i) the gross number of Shares for which Options or Share Appreciation Rights
are exercised, regardless of whether any of the Shares underlying such Awards
are not actually issued to the Participant as the result of a net settlement and
(ii) any Shares withheld to satisfy any tax withholding obligation with respect
to any Award. Shares shall not be deemed to have been issued pursuant to the
Plan with respect to any portion of an Award that is settled in cash.
Shares that are subject to Awards (or portions thereof) that are forfeited, are
cancelled, expire, terminate or lapse without the payment of consideration may
be granted again under the Plan. The maximum aggregate number of Shares that may
be issued under the Plan shall be cumulatively increased from time to time by
the number of Shares that are subject to awards outstanding pursuant to the
Prior Plan as of the Effective Date which, on or after the Effective Date, are
forfeited, are cancelled, expire, terminate or lapse without payment of
consideration.
4. Administration
(a)
The Plan shall be administered by the Committee. The Committee may, as permitted
by applicable laws, delegate to any subcommittees or individuals as determined
by and pursuant to such conditions and limitations as the Committee may deem
appropriate in its sole discretion any of its authorities and responsibilities
(including the power and authority to make awards to individuals who are not
“insiders” subject to Section 16(b) of the Act or who are not expected to be
“covered employees” within the meaning of Section 162(m)).

(b)
The Committee shall have the full power and authority to make, and establish the
terms and conditions of any Award to any person eligible to be a Participant,
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions). Subject to Section 5(b), Awards may, in the discretion
of the Committee, be made under the Plan in assumption of, or in substitution
for, outstanding awards previously granted by a company acquired by the Company
or with which the Company combines. The number of Shares underlying such
substitute awards shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

(c)
The Committee is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan, and may delegate such authority, as it deems appropriate. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors).

(d)
As a condition to the delivery of any Shares, cash or other securities or
property pursuant to any Award or the lifting or lapse of restrictions on any
Award, or in connection with any other event that gives rise to a federal or
other governmental tax withholding obligation on the part of the Company
relating to an Award, the Committee shall require payment of any amount it may
determine to be necessary to withhold for federal, state, local or other taxes
as a result of the exercise, grant or vesting of an Award. Unless the Committee
specifies otherwise, (i) the Company may deduct or withhold (or cause to be
deducted or withheld) from any payment or distribution to a Participant whether
or not pursuant to the Plan (including Shares otherwise deliverable), (ii) the
Committee will




--------------------------------------------------------------------------------



be entitled to require that the Participant remit cash to the Company (through
payroll deduction or otherwise) or (iii) the Company may enter into any other
suitable arrangements to withhold, in each case in an amount not to exceed in
the opinion of the Company the minimum statutory amounts of such taxes required
by law to be withheld.
(e)
Each Award granted under the Plan will be evidenced by an Award agreement (which
may include an electronic writing to the extent permitted by applicable law)
that will contain such provisions and conditions as the Committee deems
appropriate. No Award or purported Award shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award agreement, which
execution may be evidenced by electronic means. By accepting an Award pursuant
to the Plan, a Participant thereby agrees that the Award will be subject to all
of the terms and provisions of the Plan and the applicable Award agreement.

(f)
Awards will, to the extent reasonably practicable, be aggregated in order to
eliminate any fractional Shares. Fractional Shares may, in the discretion of the
Committee, be forfeited or be settled in cash or otherwise as the Committee may
determine.

5. Limitations
(a)
No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date;
provided, however, that no Awards (other than an Option or Share Appreciation
Right) that are intended to qualify for the “performance-based compensation”
exception under Section 162(m) (including any Performance-Based Awards) shall be
granted on or after the first shareholder meeting that occurs in the fifth year
following the year in which Company’s shareholders previously approved the
performance criteria set forth in Section 9(b)(2) unless the performance
criteria are reapproved (or other designated performance criteria are approved)
by the Company’s shareholders on or before such shareholder meeting.

(b)
Except as otherwise permitted by Section 10(a), the Company may not, without
obtaining shareholder approval: (i) amend the terms of outstanding Options or
Share Appreciation Rights to reduce the Option Price or exercise price of such
outstanding Options or Share Appreciation Rights; (ii) cancel outstanding
Options or Share Appreciation Rights in exchange for Options or Share
Appreciation Rights with an Option Price or exercise price that is less than the
Option Price or exercise price of the original Options or Share Appreciation
Rights; or (iii) cancel outstanding Options or Share Appreciation Rights with an
Option Price or exercise price above the current share price in exchange for
cash or other securities.

(c)
Notwithstanding any provision of the Plan other than Section 10, the number of
Shares under the Plan that may be issued in connection with grants of ISOs shall
not exceed 2,845,683 Shares.

(d)
Notwithstanding any other provision of the Plan to the contrary, Restricted
Shares and Other Share-Based or Cash-Based Awards (i) that vest on the basis of
the Participant’s continued Employment shall be subject to a minimum vesting
schedule over a period of at least three years following the date of grant of
the Award and (ii) that vest on the basis of the attainment of performance goals
shall provide for a minimum period that ends no earlier than the first
anniversary of the commencement of the period over which performance is
evaluated; provided, however, that the foregoing limitations shall not preclude
the acceleration of vesting of any such Award upon the death, disability or
retirement of the Participant or upon or following a Change in Control and shall
not apply to Awards that are granted in lieu of cash compensation or pursuant to
Section 4(b). Notwithstanding the foregoing, Restricted Shares and Other
Share-Based or Cash-Based Awards with respect to 10% of the maximum aggregate
number of Shares available for the purpose of Awards under the Plan pursuant to
Section 3 may be granted under the Plan to any one or more Participants without
respect to such minimum vesting provisions.




--------------------------------------------------------------------------------



 
(e)
Notwithstanding anything to the contrary herein, during any time that the
Company is subject to Section 162(m), (i) the maximum number of Shares with
respect to which Options, Share Appreciation Rights, Restricted Shares, and
Other Share-Based or Cash-Based Awards, in each case and to the extent the Award
is intended to qualify for the “performance-based compensation” exception under
Section 162(m) that may be granted to any Participant during any 12-month period
shall not exceed 500,000 Shares (as adjusted pursuant to the provisions of
Section 10(a)) and (ii) the maximum value of the aggregate payment that any
Participant may receive with respect to an Award that is denominated in dollars
and that is intended to qualify for the “performance-based compensation”
exception under Section 162(m) shall not exceed U.S. $10 million for each
12-month period contained in the performance period for such Award.

6. Terms and Conditions of Options
Options granted under the Plan shall be, as determined by the Committee, NSOs or
ISOs, as evidenced by the related Award agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:
(a)
Option Price. The Option Price per Share shall be determined by the Committee,
but shall not be less than 100% of the Fair Market Value of the Shares on the
date an Option is granted.

(b)
Exercisability. Options granted under the Plan shall be exercisable at such time
and upon such terms and conditions as may be determined by the Committee, but in
no event shall an Option be exercisable more than ten years after the date it is
granted, except as may be provided pursuant to Section 15.

(c)
Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Section 6, the
exercise date of an Option shall be the date a notice of exercise is received by
the Company, together with payment (or to the extent permitted by applicable
law, provision for payment) of the full purchase price in accordance with
Section 6(c). The Option Price for the Shares as to which an Option is exercised
shall be paid to the Company, as designated by the Committee, pursuant to one or
more of the following methods: (i) in cash or its equivalent (e.g., by check);
(ii) in Shares having a Fair Market Value as of the exercise date equal to the
aggregate Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; (iii) partly in cash and partly
in such Shares; or (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Option Price
for the Shares being purchased.

(d)
ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs to employees of the Company and its Subsidiaries. Such ISOs shall comply
with the requirements of Section 422 of the Code (or any successor section
thereto), including without limitation that the Option Price shall not be less
than 100% of the Fair Market Value of the Shares on the date the ISO is granted.
No ISO may be granted to any Participant who at the time of such grant, owns
more than 10% of the total combined voting power of all classes of shares of the
Company or of any Subsidiary, unless (i) the Option Price for such ISO is at
least 110% of the Fair Market Value of a Share on the date the ISO is granted
and (ii) the date on which such ISO terminates is a date not later than the day
preceding the fifth anniversary of the date on which the ISO is granted. To the
extent that the aggregate Fair Market Value (determined as of the date the ISO
is granted) of the Shares for which ISOs are exercisable for the first time by
any Participant during any calendar year (under all plans of the Company and its
Subsidiaries) exceeds US $100,000, such excess ISOs shall be treated as NSOs. In
addition, if a Participant does not remain employed by the Company or any
Subsidiary at all times from the date the ISO is granted until three months
prior to the date of exercise thereof (or such other




--------------------------------------------------------------------------------



period as required by applicable law), such ISO shall be treated as a NSO. Any
Participant who disposes of Shares acquired upon the exercise of an ISO either
(i) within two years after the date of grant of such ISO or (ii) within one year
after the transfer of such Shares to the Participant, shall notify the Company
of such disposition and of the amount realized upon such disposition. All
Options granted under the Plan are intended to be NSOs, unless the applicable
Award agreement expressly states that the Option is intended to be an ISO. If an
Option is intended to be an ISO, and if for any reason such Option (or portion
thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan; provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to NSOs. In no event shall any
member of the Committee, the Company or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.
(e)
Attestation. Wherever in the Plan or any agreement evidencing an Award a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option Price as satisfied without further
payment and/or shall withhold such number of Shares from the Shares acquired by
the exercise of the Option, as appropriate.

7. Terms and Conditions of Share Appreciation Rights
(a)
Grants. Share Appreciation Rights shall be subject to the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Committee shall determine.

(b)
Terms. The exercise price per Share of a Share Appreciation Right shall be an
amount determined by the Committee but in no event shall such amount be less
than the Fair Market Value of a Share on the date the Share Appreciation Right
is granted, except that, notwithstanding the foregoing, in the case of a Share
Appreciation Right granted in conjunction with an Option, or a portion thereof,
the exercise price may not be less than the Option Price of the related Option.
Each Share Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the exercise price per
Share, times (ii) the number of Shares covered by the Share Appreciation Right,
or portion thereof, which is exercised. Each Share Appreciation Right granted in
conjunction with an Option, or a portion thereof, shall entitle a Participant to
surrender to the Company the unexercised Option, or any portion thereof, and to
receive from the Company in exchange therefor an amount equal to (i) the excess
of (A) the Fair Market Value on the exercise date of one Share over (B) the
Option Price per Share, times (ii) the number of Shares covered by the Option,
or portion thereof, which is surrendered. Payment shall be made in Shares or in
cash, or partly in Shares and partly in cash (any such Shares valued at such
Fair Market Value), all as shall be determined by the Committee. Share
Appreciation Rights may be exercised from time to time upon actual receipt by
the Company of written notice of exercise stating the number of Shares with
respect to which the Share Appreciation Right is being exercised. The date a
notice of exercise is received by the Company shall be the exercise date.

(c)
Limitations. The Committee may impose, in its discretion, such conditions upon
the exercisability or transferability of Share Appreciation Rights as it may
deem fit.

8. Restricted Shares
(a)
Grant. Subject to the provisions of the Plan, the Committee shall determine the
number of Restricted Shares to be granted to each Participant, the duration of
the period during which, and the conditions, if any, under which, the Restricted
Shares may be forfeited to the Company, and the other terms and conditions of
such Awards.




--------------------------------------------------------------------------------



 
(b)
Transfer Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as provided in the Plan or the
applicable Award agreement. Certificates issued in respect of Restricted Shares
shall be registered in the name of the Participant and deposited by such
Participant, together with a stock power endorsed in blank, with the Company.
After the lapse of the restrictions applicable to such Restricted Shares, the
Company shall deliver such certificates to the Participant or the Participant’s
legal representative.

(c)
Voting Rights. Unless otherwise determined by the Committee and set forth in the
applicable Award agreement, to the extent permitted or required by applicable
law, Participants holding Restricted Shares granted hereunder may exercise full
voting rights with respect to those Shares during the period in which the
Restricted Shares are subject to forfeiture to the Company.

(d)
Dividends. Dividends paid on any Restricted Shares may be paid directly to the
Participant, withheld by the Company subject to vesting of the Restricted Shares
pursuant to the terms of the applicable Award agreement, or may be reinvested in
additional Restricted Shares, as determined by the Committee in its sole
discretion.

(e)
Performance-Based Grants. Notwithstanding anything to the contrary herein,
Restricted Shares granted under this Section 8 may, at the discretion of the
Committee, be granted in a manner intended to qualify the Award for the
“performance-based compensation” exception under Section 162(m). In such event,
the Committee shall follow procedures substantially equivalent to those set
forth in Section 9(b).

9. Other Share-Based or Cash-Based Awards
(a)
Generally. The Committee, in its sole discretion, may grant other types of
equity-based or cash-based Awards (including the grant or offer for sale of
unrestricted Shares and Awards that are valued in whole or in part by reference
to, or are otherwise based on, the Fair Market Value of Shares). Such Other
Share-Based or Cash-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including, without limitation, the
right to receive, or vest with respect to, one or more Shares (or the equivalent
cash value of such Shares) upon the completion of a specified period of service,
the occurrence of an event and/or the attainment of performance criteria. Other
Share-Based or Cash-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan. Subject to the provisions of the Plan, the
Committee shall determine the number of Shares to be awarded under (or otherwise
related to) such Other Share-Based or Cash-Based Awards; whether such Other
Share-Based or Cash-Based Awards shall be settled in cash, Shares or a
combination of cash and Shares; and all other terms and conditions of such
Awards (including, without limitation, the vesting provisions thereof and
provisions ensuring that all Shares so awarded and issued shall be fully paid
and non-assessable).

(b)
Performance-Based Awards. Notwithstanding anything to the contrary herein, Other
Share-Based or Cash-Based Awards may, at the discretion of the Committee, be
granted in a manner which is intended to qualify the Award for the
“performance-based compensation” exception under Section 162(m). In such event,
the Committee shall follow the following procedures:

(1)
Establishment of the Performance Period, Performance Goals and Formula. A
Participant’s Performance-Based Award shall be determined based on the
attainment of written objective performance goals approved by the Committee for
a performance period established by the Committee (i) while the outcome for that
performance period is substantially uncertain and (ii) no more than 90 days
after the commencement of the performance period to which the performance goal
relates or, if less, the number of days which is equal to 25% of the relevant
performance period. At the same time as the performance goals are established,
the Committee will prescribe a formula to determine the amount of the
Performance-Based Award that may be payable based upon the level of attainment
of the performance goals during the performance period.




--------------------------------------------------------------------------------



 
(2)
Performance Criteria. The performance goals shall be based on one or more of the
following performance criteria (either separately or in combination) with regard
to the Company (or a subsidiary, division, other operational unit or
administrative department of the Company): (i) the attainment of certain levels
of, or a specified increase in, enterprise value or value creation targets;
(ii) the attainment of certain levels of, or a percentage increase in revenue;
(iii) the attainment of certain levels of, or a percentage increase in after-tax
or pre-tax profits (including net operating profit after taxes); operating
income, or net income, including without limitation that attributable to
continuing and/or other operations; (iv) the attainment of certain levels of, or
a specified increase in, operational cash flow or earnings before income tax or
other exclusions (including free cash flow, cash flow per share or earnings
before interest, taxes, depreciation and amortization); (v) the attainment of a
certain level of reduction of, or other specified objectives with regard to
limiting the level of increase in, all or a portion of the Company’s bank debt
or other long-term or short-term public or private debt or other similar
financial obligations of the Company, which may be calculated net of cash
balances and/or other offsets and adjustments as may be established by the
Committee; (vi) the attainment of certain levels of, or a specified percentage
increase in, earnings per share, earnings per diluted share, earnings per share
from continuing operations or book value per Share; (vii) the attainment of
certain levels of, or a specified percentage decrease in, combined ratios;
(viii) the attainment of certain levels of, or a specified increase in, return
on capital employed (including, without limitation, return on invested capital
or return on committed capital) or return on assets; (ix) the attainment of
certain levels of, or a percentage increase in, return on shareholder equity
(including on an operating or net income basis); (x) the attainment of certain
levels of, or a percentage increase in, market share; (xi) the attainment of
certain levels of, or a percentage increase in, the fair market value of the
Shares; (xii) the growth in the value of an investment in Shares assuming the
reinvestment of dividends; or (xiii) the attainment of certain levels of, or a
specified increase in, economic value added targets based on a cash flow return
on investment formula. The aforementioned performance criteria may be combined
with cost of capital, assets, invested capital and shareholder equity to form an
appropriate measure of performance.

    
Except as otherwise expressly provided, all financial terms are used as defined
under U.S. Generally Accepted Accounting Principles (“GAAP”) and all
determinations shall be made in accordance with GAAP, as applied by the Company
in the preparation of its periodic reports to shareholders.

    
In addition, the performance goals may be based upon the attainment of specified
levels of the Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations or
the historic performance of the Company. To the extent permitted under
Section 162(m) (including, without limitation, compliance with any requirements
for shareholder approval), the Committee may: (i) designate additional
performance criteria on which the performance goals may be based or (ii) provide
for objectively determinable adjustments, modifications or amendments, as
determined in accordance with GAAP, to any of the performance criteria described
above for one or more of the items of gain, loss, profit or expense:
(A) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (B) related to the disposal of a segment of a business, (C) related
to a change in accounting principle under GAAP, (D) related to discontinued
operations that do not qualify as a segment of business under GAAP, and
(E) attributable to the business operations of any entity acquired by the
Company during the fiscal year.

(3)
Certification of Performance Goals. Following the completion of each performance
period, the Committee shall have the sole discretion to determine whether the
applicable performance goals have been met with respect to a given Participant
and, if they have, shall so certify and




--------------------------------------------------------------------------------



ascertain the amount of the applicable Performance-Based Award. No
Performance-Based Awards will be paid for such performance period until such
certification is made by the Committee. The amount of the Performance-Based
Award actually paid to a given Participant may be less (but not more than) than
the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period.
10. Adjustments Upon Certain Events
Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
(a)
Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, reclassification
or exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares, other than regular cash dividends, or any change in the
corporate structure similar to the foregoing, the Committee shall make such
substitutions or adjustments as it deems to be equitable, in its sole
discretion, and necessary to preserve the benefits or potential benefits
intended to be made available under the Plan as to (i) the number or kind of
Shares or other securities issued or reserved for issuance pursuant to the Plan
or pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Awards may be granted pursuant to Section 5, (iii) the Option Price or exercise
price of any Share Appreciation Right, and/or (iv) any other affected terms of
such Awards; provided that no such adjustment shall be made if or to the extent
that it would cause an outstanding Award to cease to be exempt from, or to fail
to comply with, Section 409A of the Code.

(b)
Change in Control.

(i) In the event of a Change in Control, the Committee may, but shall not be
obligated to, (A) accelerate, vest or cause the restrictions to lapse with
respect to, all or any portion of an Award, (B) cancel Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options and Share Appreciation Rights, may equal, but in any event shall not be
less than, the excess, if any, of value of the consideration to be paid in the
Change in Control transaction to holders of the same number of Shares subject to
such Options or Share Appreciation Rights (or, if no consideration is paid in
any such transaction, the Fair Market Value of the Shares subject to such
Options or Share Appreciation Rights) over the aggregate exercise price of such
Options or Share Appreciation Rights, (C) provide for the issuance of substitute
Awards that will substantially preserve the otherwise applicable terms of any
affected Awards previously granted hereunder as determined by the Committee in
its sole discretion, or (D) provide that for a period of at least 15 days prior
to the Change in Control, Options or Share Appreciation Rights that would not
otherwise become exercisable prior to the Change in Control shall be exercisable
as to all Shares subject thereto (but that any such exercise will be contingent
upon and subject to the occurrence of the Change in Control and if the Change in
Control does not take place within a specified period after giving such notice
for any reason whatsoever, the exercise will be null and void) and that any
Options or Share Appreciation Rights not exercised prior to the consummation of
the Change in Control shall terminate and be of no further force and effect as
of the consummation of the Change in Control. For the avoidance of doubt, in the
event of a Change in Control, the Committee may, in its sole discretion,
terminate any Option or Share Appreciation Right for which the Option Price or
exercise price is equal to or exceeds the per share value of the consideration
to be paid in the Change in Control transaction (or, if no consideration is paid
in the Change in Control, the Fair Market Value of the Shares subject to such
Options or Share Appreciation Rights) without payment of consideration therefor.



--------------------------------------------------------------------------------



 
(ii) Notwithstanding the provisions of Section 10(b)(i), (A) in the event of a
Change in Control, no payment shall be accelerated for any Award which
constitutes “deferred compensation” under Section 409A of the Code unless such
Change in Control is a “change in control event” as defined in
Section 1.409A-3(i)(5) of the United States Treasury Department Regulations and
(B) to the extent that a Change in Control does constitute a “change in control
event” as defined in Section 1.409A-3(i)(5) of the United States Treasury
Department Regulations, then, with respect to any Award which would be
considered “deferred compensation” under Section 409A of the Code on the date of
such Change in Control, the restrictions and other conditions applicable to any
such Award shall lapse, and such Award shall become vested, payable in full and
immediately settled and distributed.
11. No Right to Employment or Awards
The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
12. Successors and Assigns
The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
13. Nontransferability of Awards
Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.
14. Amendments or Termination
The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made (a) without the approval
of the shareholders of the Company to the extent necessary to comply with any
applicable laws, regulations or rules, including the rules of a securities
exchange or self-regulatory agency, including if such action would (except as is
provided in Section 10 of the Plan) increase the total number of Shares reserved
for the purposes of the Plan, (b) without the consent of a Participant, if such
action would diminish any of the rights of the Participant under any Award
theretofore granted to such Participant under the Plan or (c) without the
approval of the shareholders of the Company, to Section 5(b), relating to
repricing of Options or Share Appreciation Rights, to permit such repricing.
15. Conflicts of Law
The Committee may, in its sole discretion, amend the terms of the Plan or Awards
in order to comply with United States Federal law or the rules of any securities
exchange in the United States.
16. Other Benefit Plans
All Awards shall constitute a special incentive payment to the Participant and
shall not be taken into account in computing the amount of salary or
compensation of the Participant for the purpose of determining any benefits
under any pension, retirement, profit-sharing, bonus, life insurance or other
benefit plan of the Company or under any agreement between the Company and the
Participant, unless such plan or agreement specifically provides otherwise.



--------------------------------------------------------------------------------



 
17. Choice of Law
The Plan shall be governed by and construed in accordance with the laws of
Bermuda, without regard to conflicts of laws principles.
18. Arbitration
In the event of any controversy between a Participant and the Company arising
out of, or relating to, the Plan or an Award granted hereunder which cannot be
settled amicably by the parties, such controversy shall be finally, exclusively
and conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules, by a single
independent arbitrator. If the parties are unable to agree on the selection of
an arbitrator, then either the Participant or the Company may petition the
American Arbitration Association for the appointment of the arbitrator, which
appointment shall be made within ten (10) days of the petition therefor. Either
party to the dispute may institute such arbitration proceeding by giving written
notice to the other party. A hearing shall be held by the arbitrator in New
York, London or Bermuda as agreed by the parties (or, failing such agreement, in
Bermuda) within thirty (30) days of his or her appointment. The decision of the
arbitrator shall be final and binding upon the parties and shall be rendered
pursuant to a written decision that contains a detailed recital of the
arbitrator’s reasoning. Judgment upon the award rendered may be entered in any
court having jurisdiction thereof.
19. Section 409A Compliance
The provisions of the Plan and any Awards made herein that are intended to be
“deferred compensation” subject to Section 409A of the Code are intended to
comply with, and should be interpreted, administered, and construed consistent
with the requirements of Section 409A of the Code, and any related regulations
or other effective guidance promulgated thereunder by the United States
Department of the Treasury or the Internal Revenue Service, and all Awards made
under the Plan that are intended to be exempt from Section 409A of the Code
shall be interpreted, administered and construed to comply with and preserve
such exemption.
20. Miscellaneous
(a)
No Participant (or other person having rights pursuant to an Award) will have
any of the rights of a shareholder of the Company with respect to Shares subject
to an Award until the delivery of such Shares. Except as otherwise provided in
Section 10(a), no adjustments will be made for dividends, distributions or other
rights (whether ordinary or extraordinary, and whether in cash, Shares, other
securities or other property) for which the record date is before the date the
Shares are delivered.

(b)
Clawback/Recoupment Policy. Notwithstanding anything contained herein to the
contrary, all Awards granted under the Plan shall be and remain subject to any
incentive compensation clawback or recoupment policy currently in effect or as
may be adopted by the Board and, in each case, as may be amended from time to
time. No such policy adoption or amendment shall in any event require the prior
consent of any Participant.

(c)
Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, the Company and its Affiliates may each
transfer the Data to




--------------------------------------------------------------------------------



any third parties assisting the Company in the implementation, administration,
and management of the Plan and Awards and the Participant’s participation in the
Plan. Recipients of the Data may be located in the Participant’s country or
elsewhere, and the Participant’s country and any given recipient’s country may
have different data privacy laws and protections. By accepting an Award, each
Participant authorizes such recipients to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purposes of assisting
the Company in the implementation, administration, and management of the Plan
and Awards and the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Company or the Participant may elect to deposit any Shares.
The Data related to a Participant will be held only as long as is necessary to
implement, administer, and manage the Plan and Awards and the Participant’s
participation in the Plan. A Participant may, at any time, view the Data held by
the Company with respect to such Participant, request additional information
about the storage and processing of the Data with respect to such Participant,
recommend any necessary corrections to the Data with respect to the Participant,
or refuse or withdraw the consents herein in writing, in any case without cost,
by contacting his or her local human resources representative. The Company may
cancel the Participant’s eligibility to participate in the Plan, and in the
Committee’s discretion, the Participant may forfeit any outstanding Awards if
the Participant refuses or withdraws the consents described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participants may contact their local human resources representative.
(d)
Participants Outside of the United States. The Committee may modify the terms of
any Award under the Plan made to or held by a Participant who is then a
resident, or is primarily employed or providing services, outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then a resident or primarily employed or
providing services, or so that the value and other benefits of the Award to the
Participant, as affected by non–United States tax laws and other restrictions
applicable as a result of the Participant’s residence, employment, or providing
services abroad, shall be comparable to the value of such Award to a Participant
who is a resident, or is primarily employed or providing services, in the United
States. An Award may be modified under this Section 20(d) in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation or result in actual
liability under Section 16(b) of the Exchange Act for the Participant whose
Award is modified. Additionally, the Committee may adopt such procedures and
sub-plans as are necessary or appropriate to permit individuals eligible to
participate in the Plan who are non–United States nationals or are primarily
employed or providing services outside the United States to participate in the
Plan.

(e)
No Liability of Committee Members. Neither any member of the Committee nor any
of the Committee’s permitted delegates shall be liable personally by reason of
any contract or other instrument executed by such member or on his behalf in his
capacity as a member of the Committee or for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other employee, officer, or director of the Company to whom
any duty or power relating to the administration or interpretation of the Plan
may be allocated or delegated, against all costs and expenses (including counsel
fees) and liabilities (including sums paid in settlement of a claim) arising out
of any act or omission to act in connection with the Plan, unless arising out of
such person’s own fraud or willful misconduct; provided, however, that approval
of the Board shall be required for the payment of any amount in settlement of a
claim against any such person. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s certificate or articles of incorporation or bylaws,
each as may be amended from time to time, as a matter of law, or otherwise, or
any power that the Company may have to indemnify them or hold them harmless.

21. Effectiveness of the Plan
The Plan shall be effective as of the Effective Date.  

